                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

             JANDON ALLEN,                           :
                                                     :
                          Plaintiff,                 :
                                                     :
                   v.                                :     CIVIL ACTION NO.
                                                     :     2:16-CV-0076-RWS
             BANKS COUNTY, GEORGIA                   :
             and DEIDRA MOORE,                       :
                                                     :
                          Defendants.

                                                 ORDER

                   This case is before the Court on Plaintiff’s Motion for Attorneys’ Fees

             and Costs [124], Motion for Supplemental Attorneys’ Fees and Costs [135],

             Motion for Ancillary Costs [125], and Motion for Liquidated damages [126].

             After reviewing the record, the Court enters the following Order.

                                               Background

                   Plaintiff, Jandon Allen, was employed by Defendant Banks County as a

             911 Emergency Operator from 2008 until she was terminated on April 22,

             2014. (Doc. 5 ¶¶ 5, 16, 45). In this action, initiated on April 21, 2016, she

             asserted claims against Defendant Banks County for violations of the Family

             and Medical Leave Act (“FMLA”) (Counts I, II); disability discrimination in




AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 2 of 19




             violation of the Americans with Disabilities Act of 1990, as amended (“ADA”

             or “ADAAA”) (Count III); failure to accommodate in violation of the ADA

             (Count IV); retaliation in violation of the ADA (Count V); and prohibited

             disclosures under the ADA (Count VI). Plaintiff also asserted a state law claim

             for “invasion of privacy, intrusion upon seclusion, and public disclosure of

             private facts” against both Defendants, Banks County and Deidra Moore, the

             Director of Banks County E-911 and Emergency Management Agency Director

             (Count VII). Defendants filed an Answer on July 15, 2016 [11], and discovery

             proceeded. Plaintiff ultimately moved for summary judgment on her Count IV

             ADA failure to accommodate claim against Banks County, which was denied

             [72].

                     On July 23, 2018, the parties proceeded to trial on all claims. The jury

             returned a verdict for Plaintiff in the amount of $81,056.81 for damages to

             compensate for net loss of wages and benefits and $100,000.00 for damages to

             compensate for emotional pain and mental anguish. Plaintiff now seeks

             attorney’s fees, costs, and liquidated damages as the prevailing party under the

             ADA, 42 U.S.C. §§ 12101, 12205, et seq., and the Family and Medical Leave

             Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601, et seq.

                                                      2



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 3 of 19




                                                 Discussion

             I. Plaintiff’s Motion for Attorneys’ Fees and Costs [124]

                   Plaintiff seeks fees and costs as the prevailing party under the Americans

             with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., and the Family and

             Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601, et seq. Defendants

             do not dispute that Plaintiff is the prevailing party entitled to recover attorneys’

             fees and costs, but do dispute the accuracy and reasonableness of the hours

             claimed by counsel for Plaintiff, as well as the hourly rates claimed by

             Plaintiff’s counsel. The Court will review the law governing the lodestar

             analysis of attorneys’ fees and will then address each of Defendants’

             objections, in turn.

                   The starting point for calculating a reasonable attorneys’ fee award is

             “the number of hours reasonably expended on the litigation multiplied by a

             reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The

             product of this formula is the “lodestar.” Loranger v. Stierheim, 10 F.3d 776,

             781 (11th Cir. 1994).

                   A.     Hours Expended

                   Plaintiff, as the party seeking an award of fees here, bears the burden of

                                                      3



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 4 of 19




             demonstrating the reasonableness of the attorney hours worked and the rates

             claimed. Hensley, 461 U.S. at 433. That burden includes:

                   supplying the court with specific and detailed evidence from
                   which the court can determine the reasonable hourly rate.
                   Further, fee counsel should have maintained records to show
                   the time spent on the different claims, and the general subject
                   matter of the time expenditures ought to be set out with
                   sufficient particularity so that the district court can assess the
                   time claimed for each activity. . . . A well-prepared fee
                   petition also would include a summary, grouping the time
                   entries by the nature of the activity or stage of the case.

             ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999). Similarly, in

             opposing Plaintiff’s fee application, Defendants have an obligation to make

             specific and “reasonably precise” objections and proof concerning hours they

             want excluded from any award. Yule v. Jones, 766 F.Supp.2d 1333, 1341

             (N.D. Ga. 2010) (citing Hensley, 461 U.S. at 428).

                   In determining reasonable attorney hours and fees, the Court “is itself an

             expert on the question and may consider its own knowledge and experience

             concerning reasonable and proper fees.” Norman v. Housing Auth., 836 F.2d

             1292, 1303 (11th Cir. 1988). And the Court must bear in mind “that the

             measure of reasonable hours is determined by the profession’s judgment of the

             time that may be conscionably billed . . . not the least time in which it might

                                                      4



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 5 of 19




             theoretically have been done.” Id. at 1306. The Court will now turn to

             Defendants’ specific objections to the hours expended by Plaintiff’s counsel.

                           1.    Erroneous Billing Entry of May 3, 2017

                     Plaintiff admits that a 10 hour entry on May 3, 2017, for attorney

             Sutherland to attend the depositions of Deidra Moore and Jimmy Hooper and

             travel to and from Gainesville was an error. The 10 hours will be deducted

             from the fee request.

                           2.    Unreasonable Duplication and Conferencing

                     Defendants assert that Mr. Sutherland and Mr. Green included numerous

             billing entries for conferencing with each other. Defendants assert that many

             of these hours reflect two lawyers performing the same task or time in which

             Mr. Sutherland was mentoring or training Mr. Green. In either event,

             Defendants contend both lawyers should not be compensated for the entire

             time.

                     “There is nothing inherently unreasonable about a client having multiple

             attorneys.” Norman, 836 F.2d at 1302. “An award for time spent for two or

             more attorneys is proper as long as it reflects the distinct contribution of each

             lawyer to the case and the customary practice of multiple-lawyer litigation.”

                                                      5



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 6 of 19




             Johnson v. Univ. College of Ala. in Birmingham, 706 F.2d 1205, 1208 (11th

             Cir. 1983). Plaintiff asserts that due to the substantial number of documents

             and the varied claims in the case, participation by multiple attorneys was

             warranted.

                   The Court has reviewed each of the time entries involving conferencing

             by the attorneys and finds that the following reductions are warranted on the

             grounds asserted by Defendants:

                   9/13/16              .4
                   12/20                .5
                   2/13/17             1.2
                   4/20/17             1.8
                   5/4/17               .4
                   7/2/17              1.1
                   Total               5.4 hours

                          3.     Defendants’ Depositions

                   Defendants object to two attorneys attending the depositions of

             Defendants which occurred on two separate days. Plaintiff argues that the

             attendance of two attorneys at the depositions was warranted to assist in

             organizing and presenting exhibits. Plaintiff also asserts that travel time is

             accurately stated and should be awarded.

                   The Court finds that the case was not so complex as to require two

                                                      6



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 7 of 19




             attorneys at each deposition. The Court has a duty to assure that parties

             exercise billing judgment. “This must necessarily mean that the hours excluded

             are those that would be unreasonable to bill to a client and therefore to one’s

             adversary irrespective of the skill, reputation or experience of counsel.”

             Norman, 836 F.2d at 1301. The Court finds that a reduction is warranted for

             the time charged for Defendants’ depositions and will reduce the hours for Mr.

             Sutherland from 32 to 22 and for Mr. Green from 30 to 11.5.

                          4.     Preparation for Plaintiff’s Trial Testimony

                   Based on the billing entries used by Plaintiff, Defendants assert that

             Plaintiff seeks 30.2 hours for preparing outlines for Plaintiff’s trial testimony

             and preparing Plaintiff to testify at trial. In her reply [Doc. No. 132], Plaintiff

             breaks down the actual time spent on preparation for Plaintiff’s trial testimony

             which totals 22.5 hours. Defendants suggest that Plaintiff should be awarded

             19.4 hours for this work. The Court finds that the hours requested by Plaintiff

             are reasonable and overrules Defendants’ objection.

                          5.     Time Awaiting Verdict

                   Defendants object to two attorneys charging time while awaiting the

             verdict in the case. As noted by counsel, the trial took place in Gainesville, not

                                                      7



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 8 of 19




             in Atlanta, where their office is located. Also, counsel were required to be

             available should questions arise from the jury during the deliberations. The

             Court overrules Defendants’ objection to these charges.

                   B.     Hourly Rates

                   A reasonable hourly rate for an attorney is “the prevailing market rate in

             the relevant legal community for similar services by lawyers of reasonably

             comparable skills, experience, and reputation.” Williams v. Bd. of Comm’rs of

             McIntosh Cty., 938 F. Supp. 852, 858 (S.D. Ga. 1996) (citing Blum v. Stenson,

             465 U.S. 888 (1984)). In addition to evidence offered by parties, a court “may

             consider its own knowledge and experience concerning reasonable and proper

             fees and may form an independent judgment either with or without the aid of

             witnesses as to value.” Norman, 836 F.2d at 1303.

                   The Court finds Plaintiff has adequately supported the hourly rates

             sought and concludes that those hourly rates are reasonable. Defendants’

             objections to the hourly rates are overruled.

                   C.     Adjustments to the Lodestar

                   After calculating the lodestar, the court may adjust the amount upwards

             or downwards based on a number of factors, including the degree of the

                                                     8



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 9 of 19




             plaintiff’s success in the suit. Hensley, 461 U.S. at 435-36; Ass’n of Disabled

             Americans v. Neptune Designs, Inc., 469 F.3d 1357, 1359 (11th Cir. 2006).

             Defendants urge the Court to adjust the fees downward based on Plaintiff’s

             unsuccessful state law claim and her unsuccessful motion for summary

             judgment.

                   As for the state law claim of invasion of privacy, Defendants were

             granted judgment as a matter of law at trial. Plaintiff asserts that evidence

             existed to support the claim, but admits that that evidence was not presented at

             trial. Plaintiff also asserts that the state law claim arose from a common core of

             facts as the violations of the ADA and the FMLA. Thus, much of the work on

             the state law claim supported the successful federal law claims. Asserting that

             the state law claim was a minor claim in the overall case, Plaintiff argues there

             should be no reduction based on the failure of that claim.

                   As for the unsuccessful motion for partial summary judgment, Plaintiff

             asserts that the work expended on that motion was utilized in the trial of the

             case. Also, Plaintiff points out that the motion was on a narrow issue and had a

             legitimate basis.

                   “Where a plaintiff has obtained excellent results, his attorney should

                                                     9



AO 72A
(Rev.8/82)
                   Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 10 of 19




             recover a full compensatory fee.” Hensley, 461 U.S. at 435. “Litigants in good

             faith may raise alternative legal grounds for a desired outcome, and the court’s

             rejection of or failure to reach certain grounds is not a sufficient reason for

             reducing a fee. The result is what matters.” Id. Also, when a plaintiff’s claims

             for relief “involve a common core of facts or will be based on related legal

             theories, [m]uch of counsel’s time will be devoted generally to the litigation as

             a whole, making it difficult to divide the hours expended on a claim-by-claim

             basis. Such a lawsuit cannot be viewed as a series of discrete claims. Instead,

             the District Court should focus on the significance of the overall relief obtained

             by the plaintiff in relation to the hours reasonably expended on the litigation.”

             Id.

                      The Court finds that Plaintiff did obtain excellent results, and for the

             most part, is entitled to full compensation for her fees. However, the Court

             finds that some adjustment is warranted for the unsuccessful state law claim. It

             was not dependent on a common core of facts with the federal claims and

             involved work not properly attributable to those claims. Accordingly, the

             Court will reduce Mr. Sutherland’s fees by 15 hours and Mr. Green’s fees by

             20 hours based on the unsuccessful state law claim. No reduction is warranted

                                                       10



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 11 of 19




             based on the unsuccessful motion for partial summary judgment.

                   Based on the foregoing rulings, Plaintiff’s Motion for Attorneys’ Fees

             and Costs [124] is GRANTED, and Plaintiff is awarded attorneys’ fees in the

             sum of $308,532.50.

             II. Plaintiff's Motion for Supplemental Attorneys' Fees and Costs [135]

                   On September 17, 2018, Plaintiff asked the Court for additional fees and

             expenses for the time her attorneys spent preparing the fee petitions in this

             lawsuit and the time that they spent responding to and drafting post-trial

             motions. Defendants do not dispute that Plaintiff is entitled to these fees and

             expenses, but do object to the amount and argue that the motion is not timely.

             The Court finds that the filing of a supplemental motion for time spent

             preparing the initial motion is not improper and will, therefore, consider

             Plaintiff’s supplemental motion.

                   Defendants object to the number of hours charged by Plaintiff, arguing

             that they are excessive. Plaintiff asserts that reviewing numerous time entries

             required the time charged by counsel. The Court finds the hours to be

             excessive and will reduce them accordingly.

                   Plaintiff’s Motion for Supplemental Attorneys’ Fees and Costs [Doc. No.

                                                     11



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 12 of 19




             135] is therefore also GRANTED, and Plaintiff is awarded additional

             attorneys’ fees of $21,510 and costs of $22.40.

             III. Plaintiff’s Motion for Ancillary Costs [125]

                   Plaintiff also seeks expenses that are not taxable pursuant to 28 U.S.C. §

             1920 but are reasonably expended “ancillary costs” in the amount of

             $17,629.14. Defendants agree that Plaintiff is entitled to such expenses and

             costs incurred “during the course of litigation which are normally billed to

             fee-paying clients,” Johnson v. Mortham, 950 F. Supp. 1117, 1126 (M.D. Fla.

             1996), but argue that Ms. Allen and her family’s costs and expenses are not

             recoverable and requests a reduction of ancillary expenses in the amount of

             $3,056.21.

                   The ADA permits the Court, in its discretion, to award “litigation

             expenses” and “costs” to a prevailing party. 42 U.S.C. § 12205. Litigation

             expenses include reasonable out-of-pocket expenses that would normally be

             charged to a fees-paying client, such as expert witness fees, certain travel

             expenses, and the preparation of exhibits. See, e.g., Dowdell v. City of Apopka,

             Fla., 698 F.2d 1181 (11th Cir. 1983). “With the exception of routine office

             overhead normally absorbed by the practicing attorney, all reasonable expenses

                                                     12



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 13 of 19




             incurred in case preparation, during the course of litigation, or as an aspect of

             settlement of the case may be taxed as costs under section 1988.1” Johnson v.

             University College of University of Alabama in Birmingham, 706 F.2d 1205,

             1209–10 (11th Cir.1983)(internal quotations and citation omitted).

                   Plaintiff requests ancillary costs for “on-site trial graphics, the use of

             Legal Technology Services (which provided on-screen blow-ups of exhibits

             and highlighted important text), research, copy and facsimile charges, postage

             fees, courier fees, and travel expenses.” (Pl.’s Mot. for Ancillary Expenses,

             Dkt. [125] at 5.). Defendants only object to the following requested expenses:

                       Expense                   Amount
                       Delta airfare for Ms.     $462.00
                       Jandon [Allen]
                       Delta airfare for Corey   $994.00
                       Allen and child
                       Uber for client during    $19.82
                       pre-trial prep from
                       office to hotel




                   1
                     The legislative history of the ADA reflects that Congress intended § 12205 to
             “be interpreted in a manner consistent with the Civil Rights Attorney's Fees Act,” 42
             U.S.C. § 1988 ("§ 1988"). H.R. REP. No. 101—485, 101st Cong., 2d Sess., pt. 3, at
             73 (1990).

                                                      13



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 14 of 19




                    Hotel lodging for Ms.     $1,533.85
                    Allen in Atlanta for pre-
                    trial preparation
                    Groceries for Ms. Allen    $46.54
                    during pre-trial
                    preparation

             (Defs’ Opp. to Pl’s. Mot. for Ancillary Expenses, Dkt. [130] at 4-5.).

             Defendants argue these expenses are not recoverable because those are Ms.

             Allen and her family’s personal costs, not the type of expenses incurred by an

             attorney. The Court agrees.

                   Under the plain language cited by both parties, the litigation expenses

             recoverable are limited to those “incurred during the course of litigation which

             are normally billed to fee-paying clients.” Johnson, 950 F.Supp. at 1126.

             Travel and lodging expenses for the prevailing party herself and her family are

             not normally billed to fee-paying clients because they are the fee-paying

             clients. Further, nothing in the legislative history of § 12205 or § 1988 allows

             the award of expenses to a litigant in the case or her family members.

                   Perhaps the best support for the Court’s reasoning can be found in the

             cases cited by Plaintiff in support of her request. Loewen v. Turnipseed, 505 F.

             Supp. 512 (N.D. Miss. 1980)(attorney travel expenses awarded; litigant

                                                    14



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 15 of 19




             expenses expressly denied), Crowe v. Lucas, 479 F. Supp. 1258 (N.D. Miss.

             1979) (attorney hotel and milage expenses awarded), and Armstrong v. Reed,

             462 F. Supp. 496 (N.D. Miss. 1978) (attorney travel expenses awarded).

             Plaintiff has not presented any case in which travel expenses were awarded to

             the prevailing litigant from this circuit or the former Fifth Circuit.2 Thus, the

             litigation expenses of Ms. Allen and her child are not recoverable.

                    Plaintiff additionally argues the travel expenses for Corey Allen,

             Plaintiff’s husband, are recoverable because Mr. Allen was on Plaintiff’s

             witness list. (Proposed Pretrial Order, Dkt. [73-7] p.1.) While “[i]t is within the

             discretion of a trial court to include in taxable costs the travel expenses of

             witnesses who come from outside the 100 mile range of subpoena power as

             established by Rule 45(e),” there is also the consideration of whether the



                    2
                      In fact, the only helpful support for her argument is Laffey v. Nw. Airlines,
             Inc., 746 F.2d 4, 30 (D.C. Cir. 1984), overruled by Save Our Cumberland Mountains,
             Inc. v. Hodel, 857 F.2d 1516 (D.C. Cir. 1988). Plaintiff cited Chalmers v. City of Los
             Angeles, 796 F.2d 1205, 1216 (9th Cir. 1986), opinion amended on denial of reh'g,
             808 F.2d 1373 (9th Cir. 1987), a Ninth Circuit case that does not clarify if the
             transportation costs awarded were for the attorney or the litigant. Chalmers does,
             however, cite Laffey, a D.C. Circuit case that expressly allowed recovery for a
             prevailing litigant’s travel expenses. Laffey, however, was overruled in 1988, two
             years after Chalmers. Plaintiff has not provided any cases after 1988 in any circuit that
             allowed recovery for litigant travel expenses.

                                                        15



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 16 of 19




             witness’s testimony “was significant for trial.” Hall v. Siemens VDO Auto.

             Elecs. Corp., 5:06-CV-1208-SLB, 2014 WL 1329553, at *3 (N.D. Ala. Mar.

             31, 2014) (citing Fressell v. AT & T Techs., Inc., 103 F.R.D. 111, 116 (N.D.

             Ga. 1984)).

                     Here, Mr. Allen did travel the necessary distance but he did not testify at

             trial. While testimony at trial is not necessary for significance, it is a strong

             indicator. Dasher v. Mut. Life Ins. Co. of New York, 78 F.R.D. 142, 144 (S.D.

             Ga. 1978) (allowing recovery for a witness’s travel even though he did not

             testify at trial when the witness possessed significant information but it

             developed at trial that his testimony was not necessary). Further, even on

             Plaintiff’s witness list, Mr. Allen was listed as a witness who may be present at

             trial. (Proposed Pretrial Order, Dkt. [73-7] p.1.) Under these circumstances,

             the Court is not persuaded that Mr. Allen’s testimony was significant.

             Therefore, the Court declines an award for Mr. Allen’s litigation expenses as

             well.

                     Ultimately, “there must be some point at which a party, even a prevailing

             party under § 1988, must absorb at least some of his own costs.” Loewen, 505

             F. Supp. at 517 (N.D. Miss. 1980). The Court finds that the above-charted

                                                      16



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 17 of 19




             litigation expenses are not recoverable, and Plaintiff’s request for ancillary

             costs shall be reduced by $3,056.21. Accordingly, Plaintiff's Motion for

             Ancillary Costs [125] is GRANTED, and Plaintiff is awarded ancillary costs of

             $14,572.93.

             IV. Plaintiff’s Motion for Liquidated Damages [126]

                   Finally, Plaintiff moves for liquidated damages pursuant to 29 U.S.C. §

             2617(a)(1)(A)(iii), as a prevailing plaintiff under the Family and Medical

             Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (“FMLA”). Under the FMLA,

             liquidated damages are awarded presumptively unless the employer

             demonstrates that its violation was in good faith and that it had a reasonable

             basis for believing that its conduct was not in violation of the FMLA. See 29

             U.S.C. § 2617(a)(1)(A)(iii). Defendants argue that they reasonably believed in

             good faith that they did not violate the FMLA because they believed Ms. Allen

             rejected FMLA leave.

                   To avoid liquidated damages, Defendants must show that they acted both

             in good faith and that they reasonably believed that firing Ms. Allen did not

             violate the FMLA. Cooper v. Fulton Cty., Ga., 458 F.3d 1282, 1288 (11th Cir.

             2006). “This burden is a difficult one to meet, as double damages are the norm,

                                                     17



AO 72A
(Rev.8/82)
               Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 18 of 19




             single damages the exception.” Lore v. Chase Manhattan Mortgage Corp.,

             1:04-CV-00204-LTW, 2008 WL 11320016, at *10 (N.D. Ga. Nov. 14, 2008)

             (quoting Reich v. S. New England Telecomms. Corp., 121 F.3d 58, 71 (2d Cir.

             1997)). Defendants here have not met that high burden.

                   A jury heard Defendants’ arguments that their behavior was excused

             because Ms. Allen did not expressly invoke, or waived FMLA leave, and still

             found that Defendants violated the FMLA by firing Ms. Allen. Defendants

             cannot recycle an argument rejected by the jury to escape the “otherwise

             mandatory call for liquidated damages.” Lore, 2008 WL at *10. There is

             ample evidence in the record that material members of Defendant Banks

             County’s staff, namely Deidra Moore and Arlene Ivey, were familiar with the

             FMLA. For example, Ms. Ivey knew that bipolar disorder was covered. She

             and Ms. Moore also knew that under the FMLA, Ms. Allen had fifteen days to

             submit documentation of her illness. But, Ms. Allen was terminated after only

             two days, while attempting to obtain the documentation, because Ms. Moore

             believed two days was enough time, not fifteen. This example alone evidences

             that Defendants knew they were in violation of the FMLA.

                   Further, Defendants have not meaningfully distinguished Lore or

                                                   18



AO 72A
(Rev.8/82)
                Case 2:16-cv-00076-RWS Document 139 Filed 12/11/18 Page 19 of 19




             Cooper, nor have they cited to any cases denying liquidated damages where a

             jury rejected the employer’s defense. While Defendants may have acted in

             good faith, their actions were not reasonable given their disregard for the

             FMLA. As such, Plaintiff is entitled to liquidated damages in an amount

             “equal to the compensation denied or lost to [Ms. Allen], plus interest, by

             reason of [Defendants’] violation of the statute.” Id. (citing 29 U.S.C. §

             2617(a)(1)(A)(iii)). Plaintiff requests $81,056.81, an amount equal to the

             compensation denied to Ms. Allen, in liquidated damages. Thus, Plaintiff’s

             Motion for Liquidated Damages [126] is GRANTED, and Plaintiff is awarded

             $81,056.81 in liquidated damages.

                                               Conclusion

                   Based on the forgoing, Plaintiff is awarded $308,532.50 in attorney’s

             fees [124], $21,510 in supplemental attorney’s fees [135], $22.40 in

             supplemental costs [135], $14,572.93 in ancillary costs [125], and $81,056.81

             in liquidated damages [126].

                   SO ORDERED, this 11th day of December, 2018.


                                                   ________________________________
                                                   RICHARD W. STORY
                                                   United States District Judge
                                                    19



AO 72A
(Rev.8/82)
